DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites the limitation “the force vector is applied on the at least one blank in a gravitational direction to separate the at least one blank from the top-most blank as soon as the external device contacts the top most blank”. The underlined portion of the claim does not appear to be supported by the original disclosure.  On page 8 of Applicant’s Remarks (filed 1/13/2021), Applicant points out that FIG. 5 shows clear support for the method step of pushing (moving) the at least one blank (unwanted blank) in a gravitational direction after the step of lifting, but the examiner disagrees that moving the at least one blank “must occur as soon as the external device contacts the top-most blank”, which was recently added to the claim.  The language “as soon as the external device contacts the top-most blank” implies the movement of the at least one blank in a gravitational direction occurs immediately after the external device contacts the top-most blank, but this language is not supported by the original disclosure and is therefore considered new matter.  Independent claim 10 also shares the same language.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being obvious over in view of Ulrich et al. DE 19961648 (hereinafter “Ulrich”) in view of Namuduri et al. US 2017/0158437 (hereinafter “Namuduri”).
Regarding claims 1 and 9, Ulrich teaches a method for separating blanks from a stack of blanks, the blanks being non-ferrous (“non-ferromagnetic materials”, aluminum, copper, etc.) and electrically conductive, the method comprising: 
positioning a magnetic separator (23, eddy current generator) in a fixed location proximate (close to) a peripheral edge of the upper portion of the stack; and
lifting a top-most blank (11’) in the stack by an external device (20). 
Ulrich teaches fails to explicitly teach 
activating the magnetic field such that the eddy currents are generated only at the peripheral edge of the upper portion of the stack and result in a force vector in a direction away from a top-most blank.
pushing, by the magnetic field generator, at least one blank immediately below the top-most blank away from the top-most blank after the top-most blank is lifted by an external device (20),
wherein the magnetic field generator is disposed next to the peripheral edge of the upper portion of the stack such that the force vector is applied on the at least one blank  in a gravitational direction to separate the at least one blank from the top-most blank as soon as the external device contacts the top-most blank.
Namuduri employs a similar magnetic field generator (rotor 24 with magnets 24M, show in FIG. 1) to separate blanks (18) of non-ferrous material.  The magnetic field generator is positioned next to a peripheral edge (23, paragraph [0027], shown in FIG. 1) of an upper portion of a stack, and activating the magnetic field generator only at the peripheral edge of the upper portion of the stack.  The magnetic field generator is disposed in close proximity to the peripheral edge of the upper portion of the stack in order to allow a corner, edge, or other portion of the uppermost bank 18U to be separated from the remaining blanks in the stack, and particularly from the at least one blank positioned directly below the uppermost blank. That is, a problem to be avoided is the inadvertent lifting of more than the top-most blank, and therefore clean separation of a corner, edge, or other portion of the top-most blank allows an external device (end-effector 14) to lift and feed only the top-most blank.  Namuduri teaches beginning 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ulrich’s method with positioning the magnetic field generator closer to an upper portion of the stack as taught by Namuduri in order to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank.  The combination would provide wherein the at least one blank immediately below the top-most blank, would be urged downward by magnetic repulsion using Ulrich’s magnetic field generator and a force vector of the magnetic field generator would begin when an external device is getting close to the top-most blank ([0039]-[0040] of Namuduri), therefore separation occurs immediately before, during and after lifting operation by an external device (end-effector 14) as taught by Namuduri.
Regarding claims 2 and 6, Ulrich teaches the claimed invention except wherein the blanks are aluminum alloy material (claim 2), and the size range of the blanks as recited in claim 6 (a width of the blanks is between about 25mm to about 3000mm, a length of the blanks is between about 25mm to about 3000mm, a thickness of each blank is between about 0.5mm to about 6.0mm, and a height of the stack of blanks is between about 1mm to about 2000mm). Instead, Ulrich teaches the blanks are an aluminum material and is silent about the dimensions of the blank.

It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to replace Ulrich’s blanks the blanks of Namuduri in order to reliably separate other electrically conductive non-ferrous blanks of a desired size and of composite material.
Regarding claim 3, Ulrich teaches that “electromagnets” may be used instead of permanent magnets.
Regarding claim 4, Ulrich teaches wherein the magnetic field generator is a rotating assembly of permanent magnets having alternating north and south poles.
Regarding claim 5, Ulrich teaches to use an air knife (compressed air nozzles, “arranged approximately at the level of the eddy current generator” to further ensure separation is reliable) configured to inject air into a side of the stack as the individual blanks are separated by the eddy currents.
Regarding claim 7, Ulrich teaches a step of moving the top-most blank to a subsequent manufacturing operation (by suction cups or end-effector).
Regarding claim 8, the combination of references teaches wherein only one sheet at a time is displaced by the magnetic field generator.
Regarding claim 21, Ulrich teaches the step of moving and positioning the stack (using 16, 18) for maintaining an optimal height relative to the magnetic field generator. The combination of references would provide wherein the stack would be moved to an optimal height such that an optimum separation force is generated an applied on the at 
Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over in view of Ulrich in view of Namuduri et al. US 2017/0158437 (hereinafter “Namuduri”), and further in view of Stumpf et al. US 6,468,025 (hereinafter “Stumpf”).
Regarding claims 10 and 20, Ulrich teaches an apparatus for separating blanks from a stack, the blanks being non-ferrous and electrically conductive, the apparatus comprising: 
a fixed magnetic separator (23); and
a jig (18, 16) configured to hold and translate the stack of blanks past the fixed magnetic separator such that a peripheral edge of an upper portion of the stack is continually positioned next to the fixed magnetic field generator.
Ulrich teaches the claimed invention except for 
a position sensor for detecting a position of the jig, 
wherein the fixed magnetic field generator is disposed next to the peripheral edge of the upper portion of the stack of blanks such that eddy currents are generated by the fixed magnetic field generator only at the peripheral edge of the upper portion of the stack and such that the eddy currents forcing an unwanted blank immediately below a top-most blank of the stack to be separated from the top-most blank of the stack in a gravitational direction as soon as an external device contacts the top-most blank.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ulrich’s magnetic field generator to be positioned closer to an upper portion of the stack as taught by Namuduri in order to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank.  The combination would provide wherein the at least one blank immediately below the top-most blank, would be urged downward by 
Namuduri does not teach a position sensor as claimed.
Stumpf teaches a similar device that uses a magnetic separator at an edge of a stack of blanks and also teaches the well-known concept of controlling the position of a jig by using a position sensor (see col. 9, lines 1-10 and col. 10, lines 16-21). 
it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ulrich’s apparatus with a position sensor as taught by Stumpf in order to reliably control positioning of the jig thus ensuring accurate positioning of the top-most blank of the stack for optimal sheet separation.
Regarding claim 11, Ulrich teaches wherein the magnetic field generator includes a polyphase winding (English translation mentions that alternating magnetic fields can also be generated by use of coils and generate “a three-phase traveling field”).
Regarding claim 12, both Ulrich teaches wherein the magnetic field generator is a rotating assembly of permanent magnets having alternating north and south poles (see example of 28 in FIG. 1)
Regarding claim 13, Ulrich teaches to use an air knife (compressed air nozzles, “arranged approximately at the level of the eddy current generator” to further ensure separation is reliable) configured to inject air into a side of the stack as the individual blanks are separated by the eddy currents.

Regarding claim 15, Ulrich teaches wherein the transport mechanism comprises at least a suction cup configured to hold the top-most blank of the stack, but fails to explicitly teach a plurality of suction cups as claimed.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Ulrich’s device with additional suctions cups, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, it was known in the art to that plural suction cups are routinely used to suck a top-most blank from a stack.
Regarding claim 16, Ulrich teaches the claimed invention except wherein the transport mechanism comprises a robot with an end-effector as claimed.
Namuduri teaches a similar device with a transport mechanism (see 11 in FIG. 1) that includes a robot (13) with an end effector (14) to hold the stack of blanks.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to substitute’s Ulrich’s transport mechanism with the transport mechanism of Namuduri in order to achieve the predictable result of sucking a top-most blank from a stack.
Regarding claims 17 and 18, Ulrich in view of Stumpf teaches a controller (42a) for transmitting signals to the jig for translational movement and a position sensor to transmit a position of the jig.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Ulrich’s device with the controller of 
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant amended independent claims 1 and 10 (see 112a new matter rejection above).  
Rejection under 35 USC § 103
Applicant argues that Ulrich’s magnetic field generator is disposed above stack rather than next to a peripheral edge of an upper portion of the stack as claimed.  In response, the secondary of reference of Namuduri teaches the desirability to employ a similar magnetic field generator next to a peripheral edge of an upper portion of the stack as claimed to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank.
Applicant argues that Namuduri’s magnetic field generator is used to separate a topmost blank before the end effector contacts the topmost blank.  In response, while Namuduri does teach to begin separation immediately before the topmost blank makes contact with an external device (end effector 14), the examiner takes the position Namuduri’s magnetic separation is actively separating the blanks immediately before contact with the end effector 14, during contact with the end effector 14 and after contact with end effector 14 to ensure the top-most blank is separated from any remaining blanks (in similar fashion to how a conventional compressed air unit is used to blow air before, during, and after a lift operation to ensure sheet separation). 

Applicant argues that Namuduri provides no motivation to modify Ulrich to achieve the claimed invention.  In response, Ulrich teaches the known concept of using a magnetic field generator such that eddy currents are generated to separate a top most blank from the remaining blanks, while the secondary reference uses a similar magnetic field generator next to the upper portion of the stack to enhance separation of a corner, edge of the stack thereby allowing an external device to lift and feed only the top-most blank. 
Applicant argues that Namuduri taches using magentodynamic apparatus that is incapable of generating a force in the unwanted blank.  In response, the primary reference of Ulrich teaches the magnetic field generator that is capable of generating a force in the unwanted blank.
Applicant argues that none of the cited references teach a claimed jig that is controlled by the controller to move the peripheral edge of the upper portion of the stack of the blanks next to the magnetic field generator such that the pushing force is applied to the unwanted blank as soon as the external device contacts the topmost blank.  In response, the combination of Ulrich, Namuduri, and Stumpf teach to maintain a level of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lindstrom et al. US 5,234,207 and Jelinek et al. US 4,703,925 are two references that separate sheets by using an air unit, instead of a magnetic field generator, next to a peripheral edge of an upper portion of a stack.  Lindstrom teaches to initiate an air separation step (“at or just before the lifting of the top sheet” and during lifting by an external device), while Jelinek teaches to lift by an external device and thereafter initiate air separation.  These references are relevant because it appears a simple substitution of the air unit with an eddy current generator of Ulrich would read on the majority of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656